Exhibit 10.2
AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
     THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of
June 11, 2010 (as the same may from time to time be further amended, restated,
supplemented or otherwise modified, this “Agreement”), is entered into among:
     (i) AMERICAN GREETINGS CORPORATION, an Ohio corporation (herein, together
with its successors and assigns, the “Company”);
     (ii) EACH OF THE DOMESTIC SUBSIDIARIES OF THE COMPANY identified on
Schedule 1 hereto (each such Domestic Subsidiary, together with the Company and
any other Person that becomes a party hereto as a Grantor hereunder pursuant to
Section 10.15, and each of their respective successors and assigns,
collectively, the “Grantors” and, individually, “Grantor”); and
     (iii) PNC BANK, NATIONAL ASSOCIATION, as collateral agent (together with
any successor collateral agent, the “Collateral Agent”), for the benefit of the
Secured Creditors (as hereinafter defined):
RECITALS:
     (1) Reference is made to that certain Pledge and Security Agreement, dated
as of April 4, 2006, made by the grantors party thereto in favor of the
Collateral Agent, successor to National City Bank, as heretofore amended (as so
amended, the “Existing Security Agreement”), executed and delivered pursuant to
that certain Credit Agreement, dated as of even date therewith, among the
Company, the foreign subsidiary borrowers from time to time party thereto, the
lenders from time to time party thereto, and PNC Bank, National Association,
successor to National City Bank, as the global agent thereunder, as heretofore
amended (as so amended, the “Existing Credit Agreement”).
     (2) The parties desire to amend and restate the Existing Credit Agreement
pursuant to that certain Amended and Restated Credit Agreement (as the same may
from time to time be further amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), dated as of even date herewith, among the
Company, the Foreign Subsidiary Borrowers from time to time party thereto
(herein, together with the Company and their respective successors and assigns,
collectively, the “Borrowers”), the lenders from time to time party thereto
(herein, together with their respective successors and assigns, collectively,
the “Lenders”), and PNC Bank, National Association, successor to National City
Bank, as the Global Agent (in such capacity, the “Global Agent”).
     (3) The obligation of the Global Agent and the Lenders to make loans and
provide other financial accommodations under the Credit Agreement is subject to
the condition, among others, that the Grantors amend and restate the Existing
Security Agreement and secure the obligations of the Borrowers and the other
Credit Parties (as defined in the Credit Agreement) to the Global Agent and the
Lenders under the Credit Agreement, the other Loan Documents (as defined in the
Credit Agreement) and otherwise as more fully described herein in the manner set
forth herein.

 



--------------------------------------------------------------------------------



 



     (4) Each Grantor will obtain benefits from the Credit Agreement and,
accordingly, desires to execute this Agreement to satisfy the conditions
described in the preceding paragraph and to induce the Lenders to extend credit
pursuant to the Credit Agreement and the other Loan Documents.
AGREEMENT:
     NOW, THEREFORE, in consideration of the foregoing and the other benefits
accruing to each Grantor, the receipt and sufficiency of which are hereby
acknowledged, each Grantor hereby (i) amends and restates in its entirety the
Existing Security Agreement, (ii) makes the following representations and
warranties to the Collateral Agent and (iii) covenants and agrees with the
Collateral Agent and the other Secured Creditors (as defined below) as follows:
1. DEFINITIONS AND TERMS
     1.1 Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined in Section 1.2 shall have the meanings given to such terms in
the Credit Agreement. Unless otherwise defined herein, all terms used herein and
defined in the UCC shall have the same definitions herein as specified therein;
provided, however, that if a term is defined in Article 9 of the UCC differently
than in another Article of the UCC, the term shall have the meaning specified in
Article 9 of the UCC.
     1.2 Additional Defined Terms. The following terms shall have the meanings
specified herein unless the context otherwise requires:
     “Account” means any “account,” as such term is now or hereafter defined in
the UCC.
     “Account Debtor” means any “account debtor,” as such term is now or
hereafter defined in the UCC.
     “Accounts Receivable” means (a) all Accounts, now existing or hereafter
arising; and (b) without limitation of the foregoing, in any event includes,
without limitation, (i) all right to a payment, whether or not earned by
performance, for Goods or other property (other than Money) that has been or is
to be sold, consigned, leased, licensed, assigned or otherwise disposed of, for
services rendered or to be rendered, for a policy of insurance issued or to be
issued, for a suretyship obligation incurred or to be incurred, for energy
provided or to be provided, or for the use or hire of a vessel under a charter
or other contract whether due or to become due, whether or not it has been
earned by performance, and whether now existing or hereafter acquired or arising
in the future, including Accounts Receivable from employees and Affiliates of
any Grantor, (ii) all rights evidenced by an Account, invoice, purchase order,
requisition, bill of exchange, note, contract, security agreement, lease,
chattel paper, or any evidence of indebtedness or security related to the
foregoing, (iii) all security pledged, assigned, hypothecated or granted to or
held by a Grantor to secure the foregoing, (iv) all guarantees, letters of
credit, banker’s acceptances, drafts, endorsements, credit insurance and
indemnifications on, for or of, any of the foregoing, including all rights to
make drawings, claims or demands for payment thereunder, and (v) all powers of
attorney for the execution of any evidence of indebtedness, guaranty, letter of
credit or security or other writing in connection therewith.

2



--------------------------------------------------------------------------------



 



     “Administrative Expenses” means, collectively, (a) any and all reasonable
costs, liabilities and expenses (including, without limitation, losses, damages,
penalties, claims, actions, reasonable attorneys’ fees, legal expenses,
judgments, suits and disbursements) incurred by, imposed upon, or asserted
against, the Collateral Agent in the performance of its duties under or
otherwise in connection with this Agreement or the other Secured Creditor
Documents, or in any attempt by the Collateral Agent to (i) obtain, preserve,
perfect or enforce any security interest evidenced by this Agreement, any other
Security Document or any other Secured Creditor Document; (ii) obtain payment,
performance or observance of any and all of the Secured Obligations; or (iii)
maintain, insure, audit, collect, preserve, repossess or dispose of any of the
Collateral or any other collateral securing the Secured Obligations, including,
without limitation, costs and expenses for appraisals, assessments, and audits
of any Grantor, or any such Collateral; and (b) all costs, liabilities and
expenses incidental or related to (a) above; provided that if any such costs,
liabilities or expenses shall not be paid within five Business Days after the
Collateral Agent requests payment therefor in writing, such costs, liabilities
and expenses shall accrue interest at the Default Rate from the date of such
written request until paid.
     “Administrative Obligations” means, collectively, all Administrative
Expenses and all other Indebtedness or other obligations now owing or hereafter
incurred by the Company or any other Grantor to the Collateral Agent (solely in
its capacity as Collateral Agent under the Security Documents) pursuant to this
Agreement or any other Secured Creditor Document.
     “Agreement” has the meaning provided in the first paragraph of this
Agreement.
     “As-Extracted Collateral” means any “as-extracted collateral,” as such term
is now or hereafter defined in the UCC.
     “Chattel Paper” means any “chattel paper,” as such term is now or hereafter
defined in the UCC.
     “Collateral” has the meaning provided in Section 2.1.
     “Collateral Account” means any Controlled Deposit Account or Controlled
Securities Account.
     “Collateral Agent” has the meaning provided in the first paragraph of this
Agreement.
     “Collateral Assignment Agreement” means a Collateral Assignment of Patents,
a Collateral Assignment of Trademarks or a Collateral Assignment of Copyrights.
     “Collateral Assignment of Copyrights” means a Collateral Assignment of
Copyrights, in form of and substance acceptable to the Collateral Agent, between
the Grantors and the Collateral Agent.
     “Collateral Assignment of Patents” means a Collateral Assignment of
Patents, in form and substance acceptable to the Collateral Agent, between the
Grantors and the Collateral Agent.

3



--------------------------------------------------------------------------------



 



     “Collateral Assignment of Trademarks” means a Collateral Assignment of
Trademarks, in form and substance acceptable to the Collateral Agent, between
the Grantors and the Collateral Agent.
     “Collateral Concentration Account” means a cash collateral Deposit Account
established in the name of the Collateral Agent, and under the sole dominion and
control of the Collateral Agent, for the benefit of the Secured Creditors, at an
office of the Collateral Agent.
     “Collateral Documents” shall mean the Security Documents, together with all
other documents, instrument or agreements executed in connection with the
Security Documents, or in connection with any security interest or Lien granted,
or otherwise obtained, on or in connection with the Creditor Collateral, or any
part thereof.
     “Commercial Tort Claim” means any “commercial tort claim,” as such term is
now or hereafter defined in the UCC.
     “Company” has the meaning provided in the first paragraph of this
Agreement.
     “Contract Rights” means all rights of a Grantor under or in respect of a
Contract, including, without limitation, all rights to payment, damages,
liquidated damages, and enforcement.
     “Contracts” means all contracts, agreements or other writings between a
Grantor and one or more additional parties.
     “Control” or “control” means (a) when used with respect to any Security or
Security Entitlement, the meaning specified in Section 8-106 of the UCC, and
(b) when used with respect to any Deposit Account, the meaning specified in
Section 9-104 of the UCC.
     “Control Agreement” means a Deposit Account Control Agreement or a
Securities Account Control Agreement.
     “Controlled Deposit Account” means a Deposit Account (a) that is subject to
a Deposit Account Control Agreement or (b) as to which the Collateral Agent is
the Depositary Bank’s “customer” (as defined in Section 4-104 of the UCC).
     “Controlled Securities Account” means a Securities Account that (a) is
maintained in the name of a Grantor at an office of a Securities Intermediary
located in the United States of America and (b) together with all Financial
Assets credited thereto and all related Security Entitlements, is subject to a
Securities Account Control Agreement.
     “Copyrights” means any U.S. copyright rights to which a Grantor now or
hereafter has title, as well as any application for a U.S. copyright hereafter
made by such Grantor.
     “Credit Agreement” has the meaning provided in the Recitals of this
Agreement.
     “Creditor Collateral” shall mean, collectively, (a) all of the Collateral,
as defined in each of the respective Security Documents executed by any Grantor,
and (b) any other property,

4



--------------------------------------------------------------------------------



 



whether tangible or intangible, at any time securing the Secured Obligations, or
any part thereof, whether such Lien securing any of the Secured Obligations
shall have been granted to, or otherwise obtained by, the Collateral Agent or
any Secured Creditor.
     “Deposit Account” means any “deposit account,” as such term is now or
hereafter defined in the UCC.
     “Deposit Account Control Agreement” means, with respect to a Deposit
Account of a Grantor, a Deposit Account Control Agreement substantially in the
form of Exhibit A-1(or in such other form as may have been agreed to by the
Collateral Agent) among such Grantor, the Collateral Agent and the relevant
Depositary Bank.
     “Depositary Bank” means a bank at which a Deposit Account is maintained.
     “Designated Hedge Document” means (a) each Designated Hedge Agreement, and
(b) each confirmation, transaction statement or other document executed and
delivered in connection therewith.
     “Designated Hedge Obligations” means all amounts, indemnities and
reimbursement obligations, direct or indirect, contingent or absolute, of every
type or description, and at any time existing owing by any Grantor to any
Designated Hedge Creditor pursuant to any of the Designated Hedge Documents
(including, but not limited to, interest and fees that accrue after the
commencement by or against any Grantor of any insolvency proceeding regardless
of whether allowed or allowable in such proceeding or subject to an automatic
stay under Section 362(a) of the Bankruptcy Code).
     “Document” means any “document,” as such term is now or hereafter defined
in the UCC.
     “Equipment” means any “equipment,” as such term is now or hereafter defined
in the UCC.
     “Equity Interests” means (a) all of the issued and outstanding shares of
all classes of capital stock of any corporation at any time directly owned by
any Grantor and the certificates representing such capital stock, (b) all of the
membership interests in a limited liability company at any time owned or held by
any Grantor, and (c) all of the equity interests in any other form of
organization at any time owned or held by any Grantor.
     “Financial Assets” means any “financial asset,” as such term is now or
hereafter defined in the UCC.
     “Fixtures” means any “fixtures,” as such term is now or hereafter defined
in the UCC.
     “General Intangibles” means any “general intangibles,” as such term is now
or hereafter defined in the UCC.
     “Goods” means any “goods,” as such term is now or hereafter defined in the
UCC.

5



--------------------------------------------------------------------------------



 



     “Governing Documents” means all agreements and instruments evidencing or
relating to investments in, ownership, voting or disposition of, any of the
Pledged Collateral.
     “Grantor” or “Grantors” has the meaning provided in the first paragraph of
this Agreement.
     “Grantor Customer” means any retail or other customer of a Grantor,
together with any subsidiary of such customer.
     “Instrument” means any “instrument,” as such term is now or hereafter
defined in the UCC.
     “Intercompany and Third Party Notes” means all Promissory Notes,
Instruments, debentures, bonds, evidences of indebtedness and similar securities
from time to time issued to, or held by, any Grantor, including, without
limitation, the Master Intercompany Note.
     “Intellectual Property” means (a) all Trademarks; (b) all Patents; (c) all
Copyrights; and (d) all computer programs and software applications and source
code of such Grantor and all intellectual property rights therein and all other
Proprietary Information of such Grantor, including, but not limited to, Trade
Secrets.
     “Inventory” means (a) any “inventory,” as such term is now or hereafter
defined in the UCC; and (b) without limitation of the foregoing, and in all
cases shall include, but shall not be limited to, all merchandise and other
Goods held for sale or lease, or furnished or to be furnished under contracts
for service, including, without limitation, (i) raw materials, (ii) works in
process, (iii) finished goods, (iv) products made or processed,
(v) intermediates, (vi) packing materials, (vii) shipping materials,
(viii) labels, (ix) semi-finished inventory, (x) scrap inventory, (xi) spare
parts inventory, (xii) manufacturing supplies, (xiii) consumable supplies,
(xiv) other substances commingled therewith or added thereto, and (xv) all such
Goods that have been returned, reclaimed, repossessed or exchanged.
     “Investment Property” means any “investment property,” as such term is now
or hereafter defined in the UCC.
     “Issuer” means the issuer of any Pledged Collateral.
     “Lender” has the meaning provided in the Recitals of this Agreement.
     “Letter of Credit Rights” means any “letter of credit rights,” as such term
is now or hereafter defined in the UCC.
     “Master Intercompany Note” means the Master Intercompany Note, dated as of
the date hereof, by and among each of the Grantors, as the same may from time to
time be amended, restated, supplemented or otherwise modified.
     “Minerals” means any “minerals,” as such term is now or hereafter defined
in the UCC.
     “Money” means any “money,” as such term is now or hereafter defined in the
UCC.

6



--------------------------------------------------------------------------------



 



     “Patents” means any U.S. patent to which a Grantor now or hereafter has
title, as well as any application, registrations and recordings for a U.S.
patent now or hereafter made by a Grantor.
     “Payment Intangible” means any “payment intangible,” as such term is now or
hereafter defined in the UCC.
     “Permits” means, to the extent permitted to be assigned, pledged or
otherwise disposed of by the terms thereof or by applicable Law, all licenses,
permits, rights, orders, variances, franchises or authorizations of or from any
Governmental Authority.
     “Pledged Collateral” means the Pledged Equity Interests and the Pledged
Debt.
     “Pledged Debt” means all of the Intercompany and Third Party Notes
presently owned or hereafter acquired from time to time by any Grantor, and all
interest, cash, instruments and other property hereafter from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing.
     “Pledged Entity” means the Issuer of any Pledged Equity Interests.
     “Pledged Equity Interests” means, subject to Section 2.1(b), all of the
Equity Interests now owned or hereafter acquired by each Grantor, and all of
such Grantor’s other rights, title and interests in, or in any way related to,
each Pledged Entity to which any of such Equity Interests relate, including,
without limitation: (a) all additional Equity Interests hereafter from time to
time acquired by such Grantor in any manner, together with all dividends, cash,
instruments and other property hereafter from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
Equity Interests and in all profits, losses and other distributions to which
such Grantor shall at any time be entitled in respect of any such Equity
Interests; (b) all other payments due or to become due to such Grantor in
respect of any such Equity Interest, whether under any partnership agreement,
limited liability company agreement, other agreement or otherwise, whether as
contractual obligations, damages, insurance proceeds or otherwise; (c) all of
its claims, rights, powers, privileges, authority, puts, calls, options,
security interests, liens and remedies, if any, under any partnership agreement,
limited liability company agreement, other agreement or at law or otherwise in
respect of any such Equity Interests; (d) all present and future claims, if any,
of such Grantor against any such Pledged Entity for moneys loaned or advanced,
for services rendered or otherwise; (e) all of such Grantor’s rights under any
partnership agreement, limited liability company agreement, other agreement or
at law to exercise and enforce every right, power, remedy, authority, option and
privilege of such Grantor relating to any such Equity Interests; (f) all other
property hereafter delivered in substitution for or in addition to any of the
foregoing; (g) all certificates and instruments representing or evidencing any
of the foregoing; and (h) all cash, securities, interest, distributions,
dividends, rights and other property at any time and from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
thereof.
     “Proceeds” means (a) any “proceeds,” as such term is now or hereafter
defined in the UCC; and (b) without limitation of the foregoing and in all
cases, and includes, but is not limited to, (i) whatever is acquired upon the
sale, lease, license, exchange, or other disposition of any

7



--------------------------------------------------------------------------------



 



Collateral, (ii) whatever is collected on, or distributed on account of, any
Collateral, (iii) rights arising out of any Collateral, (iv) claims arising out
of the loss or nonconformity of, defects in, or damage to any Collateral,
(v) claims and rights to any proceeds of any insurance, indemnity, warranty or
guaranty payable to a Grantor (or the Collateral Agent, as assignee, loss payee
or an additional insured) with respect to any of the Collateral, (vi) claims and
rights to payments (in any form whatsoever) made or due and payable to a Grantor
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any Person acting under color of governmental
authority), (vii) all cash, Money, checks and negotiable instruments received or
held on behalf of the Collateral Agent pursuant to any lockbox or similar
arrangement relating to the payment of Accounts Receivable or other Collateral,
and (viii) any and all other amounts from time to time paid or payable under or
in connection with any of the Collateral.
     “Products” means any “products,” as such term is now or hereafter defined
in the UCC.
     “Promissory Notes” means any “promissory note,” as such term is now or
hereafter defined in the UCC.
     “Proprietary Information” means all information and know-how worldwide,
including, without limitation, technical data; manufacturing data; research and
development data; data relating to compositions, processes and formulations,
manufacturing and production know-how and experience; management know-how;
training programs; manufacturing, engineering and other drawings;
specifications; performance criteria; operating instructions; maintenance
manuals; technology; technical information; software; computer programs;
engineering and computer data and databases; design and engineering
specifications; catalogs; promotional literature; financial, business and
marketing plans; and inventions and invention disclosures.
     “Reporting Date” has the meaning provided in Section 4.8(a).
     “Scan-Based Inventory” means all Inventory of a Grantor delivered to, or
otherwise physically located on the premises owned, leased, controlled, occupied
and/or otherwise used by, a Grantor Customer on a consignment or similar basis
for the purpose of the ultimate sale of such Inventory to the Grantor Customer
or by such Grantor Customer to its customers on behalf of such Grantor.
Scan-Based Inventory shall include all Inventory sold by a Grantor to a Grantor
Customer that was repurchased by a Grantor in order to convert the relationship
with such Grantor Customer to a scan-based trading relationship where such
repurchased Inventory was thereafter intended to be held by such Grantor
Customer on a consignment basis as contemplated by the immediately preceding
sentence.
     “Secured Creditor Documents” means, collectively, the Loan Documents,
together with all other documents, instruments or agreements executed and
delivered in connection with the foregoing, in each case as the same may from
time to time be amended, restated, supplemented or otherwise modified.
     “Secured Creditors” means, collectively, (i) the Collateral Agent, the
Global Agent, the Lenders, the Swing Line Lender and each LC Issuer, (ii) each
Designated Hedge Creditor, and (iii) the respective successors and assigns of
each of the foregoing.

8



--------------------------------------------------------------------------------



 



     “Secured Obligations” means the Obligations, the Designated Hedge
Obligations and the Administrative Obligations.
     “Securities Account” means any “securities account,” as such term is now or
hereafter defined in the UCC.
     “Securities Account Control Agreement” means, with respect to a Securities
Account of a Grantor, a Securities Account Control Agreement substantially in
the form of Exhibit A-2 (or in such other form as may have been agreed to by the
Collateral Agent) among the relevant Securities Intermediary, such Grantor and
the Collateral Agent.
     “Securities Act” has the meaning provided in Section 6.10.
     “Securities Intermediary” means a clearing corporation or a Person,
including, without limitation, a bank or broker, that in the ordinary course of
its business maintains Securities Accounts for others and is acting in that
capacity.
     “Security” means any “security,” as such term is now or hereafter defined
in the UCC.
     “Security Agreement Joinder” means a joinder supplement to this Agreement
substantially in the form of Exhibit B.
     “Security Entitlement” means any “security entitlement,” as such term is
now or hereafter defined in the UCC.
     “Security Interest” means the security interest granted by a Grantor and/or
by all Grantors, as applicable, pursuant to Section 2.1.
     “Significant Intellectual Property” has the meaning provided in
Section 7.4.
     “Supporting Obligations” means any “supporting obligation,” as such term is
now or hereafter defined in the UCC.
     “Trademarks” means any trademarks and service marks now held or hereafter
acquired by a Grantor to which a Grantor has title, which are registered in the
United States Patent and Trademark Office, as well as any unregistered marks
used by a Grantor in the United States, including logos and/or designs that are
incorporated as part of any of these registered or unregistered marks, and with
the applications, registrations and recordings, together with the goodwill of
the business of any Grantor connected with or symbolized by any of the
foregoing.
     “Trade Secrets” means any secretly held existing engineering and other
data, information, production procedures, techniques, and other know-how or
other general intangibles of like nature relating to the design, manufacture,
assembly, installation, use, operation, marketing, sale and servicing of any
products or business of a Grantor worldwide whether written or not written.
     “UCC” means, unless the context indicates otherwise, the Uniform Commercial
Code, as at any time adopted and in effect in the State of Ohio, specifically
including and taking into account all amendments, supplements, revisions and
other modifications thereto.

9



--------------------------------------------------------------------------------



 



     Section 1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof’ and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, and (d) unless otherwise specified, all
references herein to Sections, Schedules and Exhibits shall be construed to
refer to Sections of, and Schedules and Exhibits to, this Agreement.
2. SECURITY INTERESTS
     2.1 Grant of Security Interests. As security for the prompt and complete
payment and performance when due of the Secured Obligations, each Grantor does
hereby pledge, collaterally assign and transfer unto the Collateral Agent, and
does hereby grant to the Collateral Agent, for the benefit of the Secured
Creditors, a continuing security interest in, all of the right, title and
interest of such Grantor in, to and under all of the following of each Grantor,
whether now existing or hereafter from time to time arising or acquired and
wherever located (collectively, the “Collateral”):
               (i) all Accounts, including, without limitation, each and every
Account Receivable;
               (ii) all Goods;
               (iii) all Inventory;
               (iv) all Equipment;
               (v) all Documents;
               (vi) all Instruments;
               (vii) all Chattel Paper;
               (viii) all Money;
               (ix) all Deposit Accounts, including, but not limited to, the
Collateral Concentration Account and all Controlled Deposit Accounts, together
with all monies, securities and instruments at any time deposited in any such
Deposit Account or otherwise held for the credit thereof;

10



--------------------------------------------------------------------------------



 



               (x) all Securities Accounts, together with all Financial Assets
credited therein from time to time, and all Financial Assets, monies,
securities, cash and other property held therein or credited thereto;
               (xi) all Investment Property;
               (xii) all Fixtures;
               (xiii) all As-Extracted Collateral, including, without
limitation, all Minerals;
               (xiv) all General Intangibles, including, but not limited to, all
Contract Rights;
               (xv) all Commercial Tort Claims;
               (xvi) all Intellectual Property;
               (xvii) all Letter of Credit Rights;
               (xviii) all Payment Intangibles;
               (xix) all Promissory Notes;
               (xx) all Supporting Obligations;
               (xxi) all Permits;
               (xxii) all other items, kinds and types of personal property,
tangible or intangible, of whatever nature, and regardless of whether the
creation or perfection or effect of perfection or non-perfection of a security
interest therein is governed by the UCC of any particular jurisdiction or by any
other applicable Law;
               (xxiii) all additions, modifications, alterations, improvements,
upgrades, accessions, components, parts, appurtenances, substitutions and/or
replacements of, to or for any of the foregoing; and
               (xxiv) Proceeds and Products of any and all of the foregoing.
          (b) Excluded Property. Notwithstanding anything in Section 2.1 or
elsewhere in this Agreement to the contrary, there is specifically excluded from
the Security Interest, and the term Collateral shall not include: (i) any
Equipment or Goods that is subject to a “purchase money security interest,” as
such term is now or hereafter defined in the UCC, which (x) constitutes a
Permitted Lien under the Credit Agreement and (y) prohibits the creation by a
Grantor of a security interest therein, unless the holder thereof has consented
to the creation of such a security interest; (ii) any lease, license, contract,
property rights or agreement to which any Grantor is a party or any of its
rights or interests thereunder, or assets related thereto, if and for so long as
the grant of such security interest or lien shall constitute or result in
(A) the

11



--------------------------------------------------------------------------------



 



abandonment, invalidation or unenforceability of any right, title or interest of
any Grantor therein or (B) in a breach or termination pursuant to the terms of,
or a default under, any such lease, license, contract, property rights or
agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable Law (including the Bankruptcy Code) or principles of equity),
provided, however, that such security interest or lien shall attach immediately
at such time as the condition causing such abandonment, invalidation or
unenforceability shall be remedied and to the extent severable, shall attach
immediately to any portion of such lease, license, contract, property rights or
agreement, or such asset related thereto, that does not result in any of the
consequences specified in (A) or (B) above; (iii) any Inventory owned by a
Grantor that contains or utilizes a patent, trademark or copyright the use of
which has been licensed to such Grantor under a license described under clause
(ii), which license prohibits Liens on such Inventory, provided, however, that
such security interest or lien shall attach to such Inventory immediately at
such time as the condition prohibiting such Lien shall be waived by the licensor
of such license or otherwise remedied; (iv) any Equity Interest in any Foreign
Subsidiary that is not a first tier Subsidiary of the Company or any other
Grantor; (v) the stock or other equity interest of any Foreign Subsidiary, other
than the stock or other equity interest of any first tier Foreign Subsidiary
representing no more than 65% of the total combined voting power of all classes
of stock or other equity interest of such Foreign Subsidiary entitled to vote
and having total assets greater than $5,000,000; and (vi) any Equity Interests
in any Person listed on Schedule 2.1 and upon the prior written notice to,
consultation with, and written acknowledgment of. the Collateral Agent, any
Equity Interests in any Person which is not a Subsidiary of the Company, in each
case, if and to the extent that the terms of the Governing Documents of such
Person do not permit the grant of a security interest in such Equity Interests
by the owner thereof or the applicable Grantor has been unable to obtain any
approval or consent to the creation of a security interest therein which is
required under such organizational documents.
     2.2 No Assumption of Liability. The Security Interest of any Grantor is
granted as security only and shall not subject the Collateral Agent or any other
Secured Creditor to, or in any way alter or modify, any obligation or liability
of such Grantor with respect to or arising out of any of the Collateral.
     2.3 Power of Attorney. Each Grantor hereby irrevocably constitutes and
appoints the Collateral Agent its true and lawful agent and attorney-in-fact,
and in such capacity the Collateral Agent shall have, without any further action
required by or on behalf of any Grantor, the right, with full power of
substitution, in the name of such Grantor or otherwise, for the use and benefit
of the Collateral Agent and the other Secured Creditors, after the occurrence of
and during the continuance of a Event of Default: (i) to receive, endorse,
present, assign, deliver and/or otherwise deal with any and all notes,
acceptances, letters of credit, checks, drafts, money orders, or other evidences
of payment relating to the Collateral of such Grantor or any part thereof;
(ii) to demand, collect, receive payment of, and give receipt for and give
credits, allowances, discounts, discharges, releases and acquittances of and for
any or all of the Collateral of such Grantor; (iii) to sign the name of such
Grantor on any invoice or bill of lading relating to any of the Collateral of
such Grantor; (iv) to send verifications of any or all of the Accounts
Receivable of such Grantor to its Account Debtors; (v) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in or before any
court or other tribunal (including

12



--------------------------------------------------------------------------------



 



any arbitration proceedings) to collect or otherwise realize on all or any of
the Collateral of such Grantor, or to enforce any rights of such Grantor in
respect of any of its Collateral; (vi) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to any or all of the
Collateral of such Grantor; (vii) to notify, or require such Grantor to notify
or cause to be notified, its Account Debtors to make payment directly to the
Collateral Agent or to a Controlled Deposit Account; or (viii) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with any or all of the Collateral of such Grantor, and to do all other acts and
things necessary or appropriate to carry out the intent and purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral of such Grantor for all purposes; provided,
however, that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent or any other Secured Creditor to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent or any other Secured Creditor, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby, and no action taken or omitted to be taken by the
Collateral Agent or any other Secured Creditor with respect to the Collateral or
any part thereof shall give rise to any defense, counterclaim or offset in favor
of any Grantor or to any claim or action against the Collateral Agent or any
other Secured Creditor. It is understood and agreed that the appointment of the
Collateral Agent as the agent and attorney-in-fact of each of the Grantors for
the purposes set forth above is a presently effective appointment, is coupled
with an interest sufficient at law and is irrevocable. The provisions of this
Section shall in no event relieve any Grantor of any of its obligations under
this Agreement or any of the other Secured Creditor Documents with respect to
the Collateral or any part thereof or impose any obligation on the Collateral
Agent or any other Secured Creditor to proceed in any particular manner with
respect to the Collateral or any part thereof, or in any way limit the exercise
by the Collateral Agent or any other Secured Creditor of any other or further
right it may have on the date of this Agreement or hereafter, whether hereunder,
under any other Secured Creditor Document, by law or otherwise.
3. REPRESENTATIONS AND WARRANTIES
     Each Grantor represents and warrants to the Collateral Agent and the other
Secured Creditors, which representations and warranties shall survive the
execution and delivery of this Agreement until the termination of this Agreement
in accordance with Section 10.10, as follows:
     3.1 Title and Authority. Such Grantor has (i) good, valid and unassailable
title to all tangible items owned by it and constituting any portion of the
Collateral with respect to which it has purported to grant the Security
Interest, and good, valid and unassailable rights in all other Collateral with
respect to which it has purported to grant the Security Interest, in each case,
subject to Permitted Liens provided, however, that to the extent such Grantor
owns Scan-Based Inventory, such Scan-Based Inventory is subject to the rights of
the applicable Grantor Customers and their respective secured creditors (if
any), and (ii) full power and authority to grant to the Collateral Agent the
Security Interest in such Collateral pursuant hereto and to execute, deliver and
perform its obligations in accordance with the terms of this Agreement, without
the consent or approval of any other Person other than any consent or approval
that has been obtained.

13



--------------------------------------------------------------------------------



 



     3.2 Absence of Other Liens.
          (a) There is no financing statement (or similar statement or
instrument of registration under the Law of any jurisdiction) covering or
purporting to cover any interest of any kind of such Grantor in the Collateral,
except for any filings or recordings covering any Permitted Liens.
          (b) Such Grantor is, and as to any Collateral acquired by it from time
to time after the date hereof such Grantor will be, the owner of all of its
Collateral free and clear of any Lien, and the Security Interest of such Grantor
in its Collateral is and will be superior and prior to any other security
interest or other Lien, except, in each case, for Permitted Liens.
     3.3 Validity of Security Interest. As of the Closing Date, the Security
Interest of each Grantor in all of the Collateral of such Grantor constitutes a
legal, valid and enforceable (with respect to any licenses where a Grantor is
the licensee, only as against such Grantor) first priority security interest
securing the payment and performance of the Secured Obligations, subject only to
(a) Permitted Liens, and (b) Sections 5.18(b) and (c) of the Credit Agreement.
     3.4 Perfection of Security Interest under UCC. All notifications and other
actions, including, without limitation, (i) all deposits of certificates and
instruments evidencing any Collateral (duly endorsed or accompanied by
appropriate instruments of transfer), (ii) all notices to and acknowledgments of
any bailee or other Person, to the extent required under this Agreement,
(iii) all acknowledgments and agreements respecting the right of the Collateral
Agent to obtain control with respect to any Collateral, to the extent required
under this Agreement, and (iv) all filings, registrations and recordings, which
are (y) required by the terms of this Agreement to have been given, made,
obtained, done and accomplished, and (z) necessary to create, preserve, protect
and perfect the Security Interest granted by such Grantor to the Collateral
Agent hereby in respect of its portion of the Collateral (other than
unregistered patents, trademarks and copyrights and motor vehicles), have been
given, made, obtained, done and accomplished; provided, however, that such
notices and filings necessary (A) to protect the rights of such Grantor in any
Scan-Based Inventory shall not be required, and (B) to perfect Liens on
Collateral described in Sections 5.18(b) and (c) of the Credit Agreement shall
not be required.
     3.5 Places of Business, Jurisdiction Where Organized, Locations of
Collateral, etc. Each Grantor represents and warrants that on the Closing Date:
(a) the principal place of business of such Grantor, or its chief executive
office, if it has more than one place of business, is located at the address
indicated on Schedule 3.5; (ii) the jurisdiction of formation or organization of
such Grantor is set forth on Schedule 3.5; (iii) the U.S. Federal Tax I.D.
Number and, if applicable, the organizational I.D. Number of such Grantor is set
forth on Schedule 3.5; (iv) all Inventory (other than Scan-Based Inventory in
the possession of a Grantor Customer) and Equipment of such Grantor with an
aggregate value in excess of $500,000 is located at one of the locations set
forth on Schedule 3.5; and (v) the exact legal name of such Grantor, and each
legal name that such Grantor has had in the five years preceding the Closing
Date (including, without limitation, any predecessor entities), are set forth on
Schedule 3.5. Such Grantor does not, at and as of the date hereof, conduct
business in any jurisdiction, and except as set forth on Schedule 3.5, in the
preceding five years, such Grantor and any predecessors in interest have not

14



--------------------------------------------------------------------------------



 



conducted business in any jurisdiction, except the current legal name of such
Grantor and such other names as are listed on Schedule 3.5.
     3.6 Pledged Collateral. A true and complete list of all of the Pledged
Collateral owned by each Grantor as of the Closing Date and, thereafter, the
most recent Reporting Date is set forth on Schedule 3.6.
     3.7 Status of Pledged Collateral. All of the Pledged Equity Interests of
each Grantor hereunder have been duly and validly issued and are fully paid and
nonassessable (solely with respect to such nonassessability of those Pledged
Equity Interests issued by Persons that are not Subsidiaries of the Company, to
such Grantor’s knowledge). All of the Pledged Debt of each Grantor is the legal,
valid and binding obligation of the Issuer thereof, enforceable in accordance
with its terms (solely with respect to Pledged Debt issued by Persons that are
not Subsidiaries of the Company, to such Grantor’s knowledge). No Grantor is in
default in the payment of any portion of any mandatory capital contribution,
cash call, or other funding, if any, required to be made under any Governing
Document relating to any of the Pledged Equity Interests of such Grantor. No
Grantor is in violation or default in any material respect of any other
provisions of any such Governing Document. No Pledged Collateral of any Grantor
is subject to any defense, offset or counterclaim to each Grantor’s knowledge,
nor have any of the foregoing been asserted or alleged against such Grantor by
any Person.
     3.8 Intellectual Property. A true and complete list of all Patents,
registered Trademarks and registered Copyrights owned by each Grantor as of the
Closing Date and, thereafter, the most recent Reporting Date is set forth on
Schedule 3.8.
4. GENERAL COVENANTS
     4.1 No Other Liens; Defense of Title, etc. No Grantor will make or grant,
or suffer or permit to exist, any Lien on any of its Collateral, other than the
Permitted Liens. Each Grantor, at its sole cost and expense, will take any and
all actions reasonably necessary and appropriate to defend title to its
Collateral against any and all Persons and to defend the validity,
enforceability, perfection, effectiveness and priority of the Security Interest
of the Collateral Agent therein against any Lien other than Permitted Liens.
     4.2 Further Assurances; Filings and Recordings, etc.
          (a) Each Grantor, at its sole cost and expense, will duly execute,
acknowledge and deliver all such agreements, instruments and other documents and
take all such actions reasonably requested by the Collateral Agent and not
inconsistent with this Agreement or the Credit Agreement, including, without
limitation, (i) subject to Section 4.4 below, physically pledging Instruments,
Documents, Promissory Notes, Chattel Paper and certificates evidencing any
Investment Property or any of the Pledged Collateral, to the Collateral Agent,
(ii) obtaining Control Agreements in accordance with this Agreement,
(iii) obtaining from other Persons such lien waivers and bailee letters,
provided that, until an Event of Default has occurred and is continuing, no such
landlord lien waiver or bailee letter shall be required from the landlord or
bailor of any location that is not a Material Leased Location, (iv) obtaining
from other Persons agreements evidencing the exclusive control and dominion of
the Collateral Agent over any of

15



--------------------------------------------------------------------------------



 



the Collateral, in instances where obtaining control over such Collateral is the
only or best method of perfection, and (v) making filings, recordings and
registrations, as the Collateral Agent may from time to time reasonably instruct
to better assure, preserve, protect and perfect the Security Interest of the
Collateral Agent in the Collateral of such Grantor, and the rights and remedies
of the Collateral Agent hereunder, or otherwise to further effectuate the intent
and purposes of this Agreement and to carry out the terms hereof.
          (b) Each Grantor, at its sole cost and expense, will (i) take such
actions as the Collateral Agent requests to at all times cause this Agreement
(and/or proper notices, financing statements or other registrations or filings
in respect hereof, and supplemental collateral assignments or collateral
security agreements in respect of any portion of the Collateral) to be duly
filed, recorded, registered and published, and re-filed, re-recorded,
re-registered and re-published in such manner and in such places as may be
required under the UCC or other applicable Law to establish, perfect, preserve
and protect the rights, remedies and Security Interest of the Collateral Agent
in or with respect to the Collateral of such Grantor, and (ii) pay all taxes,
fees and charges and comply with all statutes and regulations, applicable to
such filing, recording, registration and publishing and such re-filing,
re-recording, re-registration and re-publishing.
     4.3 Use and Disposition of the Collateral.
          (a) Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have notified the Grantors thereof in
writing that the rights of any or all of the Grantors under this Section 4.3(a)
are suspended during the continuance of such Event of Default, each Grantor may
use and dispose of its Collateral in any lawful manner not inconsistent with the
provisions of this Agreement, the Credit Agreement or any other Secured Creditor
Document.
          (b) No Grantor will consign any of its Inventory (other than
Scan-Based Inventory) that, individually, or in the aggregate for all such
consigned Inventory, exceeds $100,000, to any Person unless all filings of
financing statements under the UCC and other actions and filings, registrations
and recordings required under other applicable Laws have been made to perfect
the rights and interests of such Grantor in the consigned Inventory against
creditors of and purchasers from the consignee.
          (c) No Grantor will permit any of its Inventory or Equipment having a
cost or market value (whichever is higher), individually, or in the aggregate
for all such Inventory and Equipment, in excess of $2,000,000 (or such larger
amount as shall be acceptable to the Collateral Agent, in its discretion) to be
in the possession or control of any single warehouseman, bailee, processor,
supplier or agent at any time, unless such warehouseman, bailee, processor,
supplier or agent shall have been notified of the Security Interest and shall
have agreed in writing to hold such Collateral subject to the Security Interest
and the instructions of the Collateral Agent and to waive and release any Lien
held by it with respect to such Collateral, whether arising by operation of law
or otherwise.
     4.4 Delivery or Marking of Chattel Paper; Assignment of Security From
Account Debtors and Consignments; etc. Without limitation of any of the
provisions of Section 4.2(a):

16



--------------------------------------------------------------------------------



 



          (a) If any amount payable to a Grantor under or in connection with any
of the Collateral shall be or become evidenced by any Document, Promissory Note
or Instrument, or any Chattel Paper if in excess of $2,000,000 individually or
in the aggregate, such Grantor will cause such Document, Promissory Note or
Instrument, or such Chattel Paper, to be delivered to the Collateral Agent and
pledged as part of the Collateral hereunder, accompanied by any appropriate
instruments or endorsements of transfer. In the case of any Chattel Paper, the
Collateral Agent may require, in lieu of the delivery thereof to the Collateral
Agent, that the writings evidencing the Chattel Paper be legended to reflect the
Security Interest of the Collateral Agent therein, all in a manner acceptable to
the Collateral Agent.
          (b) If at any time any Grantor shall take and perfect a security
interest in any property of any Account Debtor, as security for the Accounts
owed by such Account Debtor and/or any of its Affiliates, or take and perfect a
security interest arising out of the consignment to any Person of any Inventory
or other Collateral, such Grantor shall, if requested by the Collateral Agent
(which request may be made by the Collateral Agent only upon the written
instructions of the Required Lenders, issued by the Required Lenders, in their
sole respective discretion), promptly execute and deliver to the Collateral
Agent a separate assignment of all financing statements and other filings made
to perfect the same. Such separate assignment need not be filed of public record
unless necessary to continue the perfected status of the security interest of
such Grantor against creditors of any transferees from the Account Debtor or
consignee.
     4.5 Authorization to File Financing Statements. Each Grantor irrevocably
authorizes the Collateral Agent at any time and from time to time to file in any
jurisdiction any initial financing statements and all amendments thereto and
continuations thereof that (a) indicate the Collateral (i) as “all assets” or
“all personal property” of such Grantor or words of similar effect, regardless
of whether any particular asset comprised in the Collateral falls within the
scope of the UCC, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) contain any other information required pursuant to the UCC for
the sufficiency or filing office acceptance of any financing statement,
amendment or continuation, including, but not limited to, (i) whether such
Grantor is an organization, the type of organization and any organization
identification number, and (ii) in the case of a financing statement that is
filed as a fixture filing or indicating Collateral as As-Extracted Collateral or
timber to be cut, a sufficient description of the real property to which the
Collateral relates.
     4.6 Modification of Terms of Accounts and Contracts, etc. No Grantor will
enter into any material modification of the terms or provisions of any of its
Accounts Receivable or Contracts, or grant any extension of time for the payment
of any of its Accounts Receivable or Contracts, or compromise or settle the same
for less than the full amount thereof, or release, wholly or partially, any
person liable for the payment thereof or any guaranty, letter of credit,
collateral or other obligation supporting or securing the payment thereof, or
allow any credit or discount whatsoever thereon, other than modifications,
extensions, compromises, settlements, credits and discounts granted or made
(i) in the ordinary course of business or (ii) not otherwise prohibited by the
terms of the Credit Agreement or any other Loan Document.
     4.7 Maintenance of Records, etc. Each Grantor will keep and maintain at its
own cost and expense satisfactory and complete records of its Accounts
Receivable, Contracts and other

17



--------------------------------------------------------------------------------



 



Collateral, including, but not limited to, the originals of all documentation
with respect thereto, records of all payments received, all credits granted
thereon, all merchandise returned and all other dealings therewith. All billings
and invoices issued by a Grantor with respect to its Accounts Receivable will be
in compliance, in all material respects, with, and conform to, the requirements
of all applicable federal, state and local Laws and any applicable Laws of any
relevant foreign jurisdiction. If an Event of Default shall have occurred and be
continuing and the Collateral Agent so directs, each Grantor shall legend, in
form and manner satisfactory to the Collateral Agent, its Accounts Receivable
and Contracts, as well as books, records and documents of such Grantor
evidencing or pertaining thereto with an appropriate reference to the fact that
such Accounts Receivable and Contracts have been assigned to the Collateral
Agent and that the Collateral Agent has a security interest therein.
     4.8 Schedules; Collateral Reports.
          (a) Schedules. If any information contained in any Schedule to this
Agreement shall become untrue or incorrect in any material respect (other than
as to any of the matters set forth in Section 4.9 which shall be subject to the
terms thereof), or if any Grantor acquires or disposes of any of the Collateral
such that any Schedule to this Agreement is no longer accurate or complete in
any material respect (other than as to any of the matters set forth in
Section 4.2 which shall be subject to the terms thereof and the Security
Agreement Joinder pursuant to Section 10.15), then on the date on which the
Company is required to deliver to the Global Agent a Compliance Certificate
under the Credit Agreement (each a “Reporting Date”) immediately following the
date on which such information becomes so untrue or incorrect or after such
acquisition or disposition occurs, such Grantor shall deliver to the Collateral
Agent a new Schedule or Schedules to this Agreement without the need for any
amendment to this Agreement pursuant to Section 10.17, provided that the
delivery of such new Schedule or Schedules to this Agreement after any
applicable Reporting Date shall not serve to cure, or constitute a waiver of,
any Event of Default that may have occurred as a result of such information
becoming untrue, incorrect, inaccurate or incomplete in any material respect.
          (b) Collateral Reports. Whenever requested to do so by the Collateral
Agent, each Grantor will promptly, at its own sole cost and expense, deliver to
the Collateral Agent, in written hard copy form or, if available, on magnetic
tape or other computer or machine readable form, as specified by the Collateral
Agent, such listings, agings, descriptions, schedules and other reports with
respect to its Accounts Receivable, Inventory, Equipment and other Collateral as
the Collateral Agent may reasonably instruct, all of the same to be in such
scope, categories and detail as the Collateral Agent may have reasonably
instructed and to be accompanied by copies of invoices and other documentation
as and to the extent reasonably instructed by the Collateral Agent.
     4.9 Legal Status; Location of Inventory and Equipment. Each Grantor agrees
that (a) it will not change its name, place of business, type of organization,
jurisdiction of organization or other legal structure, or, if more than one,
chief executive office, or its mailing address or organizational identification
number, if it has one, in each case without providing the Collateral Agent at
least 30 days’ prior written notice thereof and, if and as required by the
Credit Agreement, the consent of the Collateral Agent, (b) if such Grantor does
not have an organizational identification number and later obtains one, it will
promptly notify the Collateral

18



--------------------------------------------------------------------------------



 



Agent of such organizational identification number, and (c) it will not maintain
any of its Inventory or Equipment with an aggregate value in excess of $500,000
at a location other than a location set forth on Schedule 3.5, unless it shall
have provided the Collateral Agent prompt written notice thereof.
     4.10 Inspections and Verification. The Collateral Agent and such Persons as
the Collateral Agent may designate shall have the right, at any Grantor’s own
cost and expense, at any time or from time to time, on not less than two
Business Day’s prior notice to the Company (on behalf of any applicable
Grantor), to inspect the Collateral of such Grantor, all books and records
related thereto (and to make extracts and copies thereof) and the premises upon
which any of such Collateral is located, to discuss such Grantor’s affairs with
the officers of such Grantor and its independent accountants, and to verify
under reasonable procedures the validity, amount, quality, quantity, value,
condition and status of, or any other matter relating to, such Collateral,
including, in the case of Accounts or other Collateral in the possession of any
third Person, by contacting Account Debtors or the third Person possessing such
Collateral (after not less than two days’ prior notice to the applicable
Grantor) for the purpose of making such verification, provided that, unless an
Event of Default has occurred and is continuing, Grantors shall not be required
to pay for more than one such inspection in any calendar year. Any procedures or
actions taken, prior to the occurrence and continuance of an Event of Default,
to verify Accounts by contacting Account Debtors, shall be effected by the
Company’s independent accountants, acting at the direction of the Collateral
Agent, in such manner (consistent with their normal auditing procedures) so as
not to reveal the identity of the Collateral Agent or the existence of the
Security Interest to the Account Debtors. The Company will instruct its
independent accountants to undertake any such verification when and as requested
by the Collateral Agent, but no more than once in any calendar year, so long as
no Event of Default has occurred and is continuing. The results of any such
verification by independent accountants shall be reported by such independent
accountants to both the Collateral Agent and the Company. The Collateral Agent
shall have the absolute right to share any information it gains from any such
inspection or verification or from collateral reports furnished to it by a
Grantor with the other Secured Creditors (it being understood that any such
information shall be subject to the confidentiality provisions of the Credit
Agreement).
     4.11 Condition of Collateral. Each Grantor will maintain (a) its Equipment
in good condition, ordinary wear and tear excepted (excluding obsolete, excess
or abandoned Equipment) and (b) all other tangible items of its Collateral,
taken as an entirety, in such condition as is consistent with generally accepted
business practices, ordinary wear and tear excepted.
     4.12 Insurance. Each Grantor will at all times keep its business and its
Collateral insured in accordance with Section 6.03 of the Credit Agreement.
     4.13 Proceeds of Casualty Insurance, Condemnation or Taking.
          (a) All amounts recoverable under any policy of casualty insurance or
any award for the condemnation or taking by any governmental authority of any
portion of the Collateral are hereby assigned to the Collateral Agent.

19



--------------------------------------------------------------------------------



 



          (b) In the event any portion of the Collateral suffers a casualty loss
or is involved in any proceeding for condemnation or taking by any governmental
authority, then, if an Event of Default has occurred and is continuing, the
Collateral Agent is authorized and empowered, at its option, to participate in,
control, direct, adjust, settle and/or compromise any such loss or proceeding,
to collect and receive the proceeds therefrom and, after deducting from such
proceeds any expenses incurred by it in connection with the collection or
handling thereof, to apply the net proceeds thereof to the Secured Obligations
in accordance with Section 8.4.
          (c) If any proceeds are received by the Collateral Agent as a result
of a casualty, condemnation or taking involving the Collateral and no Event of
Default has occurred and is continuing, then the Collateral Agent will promptly
release such proceeds to the applicable Grantor, unless the Credit Agreement
provides otherwise.
     4.14 Protective Advances by the Collateral Agent. At its option, but
without being obligated to do so, the Collateral Agent may, upon prior notice to
any applicable Grantor, after the occurrence and during the continuance of an
Event of Default, (a) pay and discharge past due taxes, assessments and
governmental charges, at any time levied on or with respect to any of the
Collateral of such Grantor which such Grantor has failed to pay and discharge in
accordance with the requirements of this Agreement or any of the other Secured
Creditor Documents, (b) pay and discharge any claims of other creditors of such
Grantor which are secured by any Lien on any Collateral, other than a Permitted
Lien, (c) pay for the maintenance, repair, restoration and preservation of the
Collateral to the extent such Grantor fails to comply with its obligations in
regard thereto under this Agreement and the other Secured Creditor Documents or
the Collateral Agent reasonably believes payment of the same is necessary or
appropriate to avoid a material loss or material diminution in value of the
Collateral, and/or (d) obtain and pay the premiums on insurance for the
Collateral which such Grantor fails to maintain in accordance with the
requirements of this Agreement and the other Secured Creditor Documents, and
each Grantor agrees to reimburse the Collateral Agent on demand for all payments
and expenses incurred by the Collateral Agent with respect to such Grantor or
any of its Collateral pursuant to the foregoing authorization, provided,
however, that nothing in this Section shall be construed as excusing any Grantor
from the performance of, or imposing any obligation on the Collateral Agent or
any other Secured Creditor to cure or perform, any covenants or other agreements
of any Grantor with respect to any of the foregoing matters as set forth herein
or in any of the other Loan Documents.
     4.15 Commercial Tort Claims. If any Grantor shall at any time hold or
acquire a Commercial Tort Claim, the recovery from which could reasonably be
expected to exceed $500,000, such Grantor shall promptly notify the Collateral
Agent thereof in a writing signed by such Grantor, which sets forth the details
thereof and grants to the Collateral Agent (for the benefit of the Secured
Creditors) a Lien thereon and on the Proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Collateral Agent.

20



--------------------------------------------------------------------------------



 



5. SPECIAL PROVISIONS CONCERNING
ACCOUNTS AND COLLECTION OF ACCOUNTS, ETC.
     5.1 Deposit Accounts.
          (a) The Grantors shall cause all deposit accounts to be subject at all
times (subject to Section 4.04(i) of the Credit Agreement) to a fully effective
Deposit Account Control Agreement except (i) any payroll account used
exclusively for funding the payroll obligations of the Grantors in the ordinary
course of business or (ii) any other deposit account (other than a deposit
account listed on Schedule 4.01(iv) of the Credit Agreement) so long as at any
date of determination the aggregate average monthly balance for the 12 months
ending on such date in any such deposit account is not in excess of $5,000,000
and the aggregate average monthly balance for the 12 months ending on such date
of all deposit accounts that are not subject to Deposit Account Control
Agreements is not in excess of $10,000,000 (any deposit account that is not
required to be subject to a Deposit Account Control Agreement pursuant to this
Section shall be referred to as an “Excluded Deposit Account”).
          (b) Immediately upon the creation or acquisition of any new deposit
account (other than any deposit account that would qualify as an Excluded
Deposit Account) or any interest therein by any Grantor, such Grantor shall
cause to be in full force and effect, prior to the deposit of any funds therein,
a Deposit Account Control Agreement duly executed by such Grantor, the
Collateral Agent and the applicable Depositary Bank.
     5.2 Securities Accounts.
          (a) The Grantors shall cause all securities accounts to be subject at
all times (subject to Section 4.04(i) of the Credit Agreement) to a fully
effective Securities Account Control Agreement except so long as at any date of
determination the aggregate average monthly balance for the 12 months ending on
such date in any such securities account is not in excess of $5,000,000 and the
aggregate average monthly balance for the 12 months ending on such date of all
securities accounts that are not subject to Securities Account Control
Agreements is not in excess of $10,000,000 (any securities account that is not
required to be subject to a Securities Account Control Agreement pursuant to
this Section shall be referred to as an “Excluded Securities Account”).
          (b) Immediately upon the creation or acquisition of any new Securities
Account (other than any securities account that would qualify as an Excluded
Securities Account) or any interest therein by any Grantor, such Grantor shall
cause to be in full force and effect, prior to the crediting of any Financial
Asset with respect to which any Grantor is an Entitlement Holder, a Securities
Account Control Agreement duly executed by such Grantor, the Collateral Agent
and the applicable Securities Intermediary.
     5.3 Operation of Collateral Accounts. Except as expressly permitted
pursuant to this Agreement or the Credit Agreement, the Grantors shall cause all
cash and Cash Equivalents and all securities entitlements to be maintained in
Collateral Accounts. Prior to the occurrence and continuance of an Event of
Default, the Grantors may withdraw, or direct the disposition of, funds and
other investments or financial assets held in the Collateral Accounts. Upon the

21



--------------------------------------------------------------------------------



 



occurrence and during the continuance of an Event of Default, upon written
notice to any Grantor, the Collateral Agent shall be permitted to (i) retain, or
instruct the relevant Securities Intermediary or Depositary Bank to retain, all
cash and investments held in any Collateral Account, (ii) liquidate or issue
Entitlement Orders with respect to, or instruct the relevant Securities
Intermediary or Depositary Bank to liquidate, any or all investments or
Financial Assets held in any Collateral Account, (iii) issue a “notice of
exclusive control” or other similar instructions with respect to any Collateral
Account and instruct the Depositary Bank or Securities Intermediary to follow
the instructions of the Collateral Agent, and (iv) withdraw any amounts held in
any Collateral Account and apply such amounts in accordance with the terms of
this Agreement.
     5.4 Collection of Accounts.
          (a) Each Grantor shall, in a manner consistent with the provisions of
this Section 5, endeavor to cause to be collected from the Account Debtor named
in each of its Accounts, as and when due (including, without limitation, amounts
which are delinquent, such amounts to be collected in accordance with generally
accepted lawful collection procedures), any and all amounts owing under or on
account of such Accounts and shall cause such collections to deposited or held
in a Collateral Account.
          (b) Each Grantor shall, and the Collateral Agent hereby authorizes
each Grantor to, enforce and collect all amounts owing to it on its Inventory
and Accounts, for the benefit and on behalf of the Collateral Agent and the
other Secured Creditors; provided, however, that such privilege may at the sole
option of the Collateral Agent, by notice to the Company (on behalf of all
Grantors), be terminated upon the occurrence and during the continuance of any
Event of Default.
     5.5 Collateral Concentration Account.
          (a) After the occurrence and during the continuance of an Event of
Default, the Collateral Agent shall have the right, upon written notice to the
Company, to establish the Collateral Concentration Account pursuant to which,
among other things, the Collateral Agent shall have sole dominion and control
over all funds held to the credit of, and all disbursements from, the Collateral
Concentration Account.
          (b) Upon the establishment of the Collateral Concentration Account,
(i) all of the funds on deposit in or credited to any Controlled Deposit Account
shall, upon the instruction of the Collateral Agent to the appropriate
Depositary Banks after the issuance of a “notice of exclusive control,” be
transferred to the Collateral Concentration Account on a daily or other basis
specified by the Collateral Agent, (ii) no Grantor will have the right of
withdrawal from the Collateral Concentration Account or any of the Collateral
Accounts, (iii) the Collateral Agent shall have the right to liquidate any
investments held in any Securities Account and have the proceeds thereof
deposited in the Collateral Concentration Account, and (iv) all amounts held in
the Collateral Concentration Account or any of the Collateral Accounts may be
applied, in the Collateral Agent’s discretion, towards payment of the Secured
Obligations in accordance with the terms of this Agreement.

22



--------------------------------------------------------------------------------



 



          (c) Upon the establishment of the Collateral Concentration Account and
at all times thereafter, each Grantor agrees (i) to cause all payments by its
Account Debtors to be immediately deposited in a Controlled Deposit Account, if
such Account Debtors have not already been instructed to do so, and (ii) to
deposit promptly all payments received by it from any other sale of any of its
Collateral, whether in the form of cash, checks, notes, drafts, bills of
exchange, money orders or otherwise, in a Controlled Deposit Account in
precisely the form received (but with any endorsements of such Grantor necessary
for deposit or collection). Until any such payments are so deposited, such
payments shall be held in trust by such Grantor for and as the property of the
Collateral Agent, for the benefit of the Secured Creditors.
6. SPECIAL PROVISIONS CONCERNING PLEDGED COLLATERAL
     6.1 Delivery of Certificates and Instruments for Pledged Collateral.
          (a) On or prior to the Closing Date, each Grantor shall pledge and
deposit with the Collateral Agent all certificates or instruments, if any,
representing any of the Pledged Collateral at the time owned by such Grantor and
subject to the Security Interest hereof, duly endorsed in blank in the case of
any instrument, and accompanied by undated stock powers duly executed in blank
by such Grantor or such other instruments of transfer as are acceptable to the
Collateral Agent, in the case of Pledged Equity Interests, unless any such
instrument is a Promissory Note excluded from the term Collateral under
Section 2.1(b).
          (b) If a Grantor shall acquire (by purchase, conversion, exchange,
stock dividend or otherwise) any additional Pledged Collateral, at any time or
from time to time after the date hereof which is or are intended to be subjected
to the Security Interest hereof and which is or are represented by certificates
or instruments, such Grantor shall (i) promptly pledge and deposit with the
Collateral Agent all such certificates or instruments, duly endorsed in blank in
the case of Intercompany and Third Party Notes, and accompanied by undated stock
powers duly executed in blank by such Grantor or such other instruments of
transfer as are acceptable to the Collateral Agent, in the case of Equity
Interests, and (ii) promptly thereafter deliver to the Collateral Agent a
certificate executed by an authorized officer of such Grantor describing such
additional Pledged Collateral and certifying that the same have been duly
pledged with the Collateral Agent hereunder.
          (c) Perfection under Foreign Law. Without limitation of any other
provision of this Agreement but subject to Section 2.1(b), if any of the Equity
Interests owned by a Grantor (whether or not now owned or hereafter acquired)
that are intended to be subjected to the Security Interest hereof are issued by
an Issuer that is a Foreign Subsidiary or Person organized under the Laws other
than under the Laws of the United States, any State thereof or the District of
Columbia, at the written request of the Collateral Agent, such Grantor shall
promptly execute and deliver to the Collateral Agent a separate pledge document
covering such Equity Interests, conforming to the requirements of the Law of the
jurisdiction in which such Foreign Subsidiary or other Person is organized and
satisfactory in form and substance to the Collateral Agent, together with an
opinion of local counsel as to the perfection of the security interest provided
for therein. Each Grantor further agrees to take such actions as the Collateral
Agent deems reasonably necessary or desirable to effect the foregoing and to
permit the Collateral Agent to

23



--------------------------------------------------------------------------------



 



exercise any of its rights and remedies hereunder in respect thereof or under
such separate pledge agreement.
     6.2 No Assumption of Liability, etc.
          (a) The Security Interest granted by the Grantors herein is granted as
security only and shall not subject the Collateral Agent or any other Secured
Creditor to, or in any way alter or modify, any obligation or liability of such
Grantor with respect to or arising out of, any of the Pledged Collateral.
          (b) Nothing herein shall be construed to make the Collateral Agent
liable as a general partner or limited partner of any Pledged Entity or a
shareholder of any corporation, and the Collateral Agent by virtue of this
Agreement or any actions taken as contemplated hereby (except as referred to in
the following sentence) shall not have any of the duties, obligations or
liabilities of a general partner or limited partner of any Pledged Entity or a
stockholder of any corporation. The parties hereto expressly agree that, unless
the Collateral Agent shall become the absolute owner of an Equity Interest
pursuant hereto, this Agreement shall not be construed as creating a partnership
or joint venture among the Collateral Agent and/or a Grantor or any other
Person.
          (c) Except as provided in the last sentence of Section 6.2(b), the
Collateral Agent, by accepting this Agreement, did not intend to become a
general partner, limited partner or member of any Pledged Entity or a
shareholder of any corporation or otherwise be deemed to be a co-venturer with
respect to any Grantor or any Pledged Entity or a shareholder of any corporation
either before or after an Event of Default shall have occurred. The Collateral
Agent shall have only those powers set forth herein and shall assume none of the
duties, obligations or liabilities of a general partner, or limited partner or
member of any Pledged Entity or of a Grantor.
     6.3 Registration of Collateral in the Name of the Collateral Agent, etc.
The Collateral Agent shall have the right, at any time after the occurrence and
continuation of an Event of Default, in its discretion and without notice to any
Grantor, to transfer to or to register in the name of the Collateral Agent or
any of its nominees any or all of the Pledged Collateral, subject only to the
revocable voting and similar rights specified in this Article VI. In addition,
the Collateral Agent shall have the right at any time to exchange certificates
or instruments representing or evidencing any Pledged Collateral for
certificates or instruments of smaller or larger denominations.
     6.4 Appointment of Sub-agents; Endorsements, etc. The Collateral Agent
shall have the right to appoint one or more sub-agents for the purpose of
retaining physical possession of the instruments and certificates evidencing any
of the Pledged Collateral, which may be held (in the sole discretion of the
Collateral Agent) in the name of the relevant Grantor, endorsed or assigned in
blank or in favor of the Collateral Agent or any nominee or nominees of the
Collateral Agent or a sub-agent appointed by the Collateral Agent.
     6.5 Voting Rights. Unless and until an Event of Default shall have occurred
and be continuing, each Grantor shall be entitled to exercise all voting rights
attaching to any and all

24



--------------------------------------------------------------------------------



 



Pledged Collateral owned by it, and to give consents, waivers or ratifications
in respect thereof, provided that no vote shall be cast or any consent, waiver
or ratification given or any action taken which would violate, result in the
breach of any covenant contained in or be inconsistent with, any of the terms of
this Agreement, any other Secured Creditor Document or any Designated Hedge
Document, or which would have the effect of materially impairing the position or
interests of the Collateral Agent or any Secured Creditor therein. All such
rights of such Grantor to vote and to give consents, waivers and ratifications
shall cease in case an Event of Default shall occur and be continuing.
     6.6 Entitlement of Grantors to Cash Dividends and Distributions. A Grantor
shall be entitled to receive all cash dividends or distributions payable in
respect of its Pledged Collateral, except as otherwise provided in this
Article VI.
     6.7 Entitlement of Collateral Agent to Dividends and Distributions. The
Collateral Agent shall be entitled to receive, and to retain as part of the
Pledged Collateral:
          (a) all cash dividends and distributions payable in respect of the
Pledged Collateral at any time when an Event of Default shall have occurred and
be continuing; and
          (b) regardless of whether or not an Event of Default shall have
occurred and be continuing at the time of payment or distribution thereof:
               (i) all cash dividends and distributions in respect of the
Pledged Collateral that are reasonably determined by the Collateral Agent to
represent in whole or in part an extraordinary, liquidating or other similar
distribution in return of capital to the extent not otherwise a distribution
described in Section 6.7(a);
               (ii) all other or additional stock, other securities, partnership
interests, membership interests or property (other than cash to which a Grantor
is entitled under Section 6.6) paid or distributed by way of dividend
(including, without limitation, any payment in kind dividend) or otherwise in
respect of the Pledged Collateral;
               (iii) all other or additional stock, other securities,
partnership interests, membership interests or property (including cash) paid or
distributed in respect of the Pledged Collateral by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement; and
               (iv) all other or additional stock, other securities, partnership
interests or membership interests that may be paid in respect of the Pledged
Collateral by reason of any consolidation, merger, exchange of stock, conveyance
of assets, liquidation or similar corporate, partnership or limited liability
company reorganization.
     6.8 Application of Dividends and Distributions. If no Event of Default
shall have occurred and be continuing at such time, the Collateral Agent will,
at the request of the Company (on behalf of any applicable Grantor or Grantors),
pay over to the Global Agent, for application to the payment or prepayment of
any of the Secured Obligations, any cash held by it as Pledged Collateral which
is attributable to dividends or distributions received by it and then held as
part of the Collateral pursuant to this Article VI. If an Event of Default shall
have occurred and be

25



--------------------------------------------------------------------------------



 



continuing, all dividends and distributions received by the Collateral Agent and
then held by it pursuant to this Article VI as part of the Pledged Collateral
will be applied as provided in Section 8.4.
     6.9 Turnover by Grantors. All dividends, distributions or other payments
that are received by any Grantor contrary to the provisions of this Agreement
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other property or funds of such Grantor and shall be forthwith
paid over to the Collateral Agent as Collateral in the same form as so received
(with any necessary endorsement).
     6.10 Registration under 1933 Act, etc. If an Event of Default shall have
occurred and be continuing and a Grantor shall have received from the Collateral
Agent a written request or requests that such Grantor cause any registration,
qualification or compliance under any Federal or state securities Law or Laws to
be effected with respect to all or any part of the Pledged Equity Interests of
its Subsidiaries, such Grantor as soon as practicable and at its sole expense
will use its best efforts to cause such registration to be effected (and be kept
effective) and will use its best efforts to cause such qualification and
compliance to be effected (and be kept effective) as may be so requested and as
would permit or facilitate the sale and distribution of such stock, including,
without limitation, registration under the Securities Act of 1933, as then in
effect (the “Securities Act”) (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
Laws and appropriate compliance with any other governmental requirements,
provided that the Collateral Agent shall furnish to such Grantor such
information regarding the Collateral Agent as such Grantor may request in
writing and as shall be required in connection with any such registration,
qualification or compliance. The relevant Grantor will advise the Collateral
Agent in writing as to the progress of each such registration, qualification or
compliance and as to the completion thereof, will furnish to the Collateral
Agent such number of prospectuses, offering circulars and other documents
incident thereto as the Collateral Agent from time to time may reasonably
request, and will indemnify the Collateral Agent and all others participating in
the distribution of such Pledged Equity Interests against all claims, losses,
damages or liabilities caused by any untrue statement (or alleged untrue
statement) of a material fact contained therein (or in any related registration
statement, notification or the like) or by any omission (or alleged omission) to
state therein (or in any related registration statement, notification or the
like) a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as the same may have been
caused by an untrue statement or omission based upon information furnished in
writing to such Grantor by the Collateral Agent expressly for use therein.
     6.11 Sale of Pledged Equity Interests in Connection with Enforcement. If at
any time when the Collateral Agent shall determine to exercise its right to sell
all or any part of the Pledged Equity Interests pursuant to Section 8.1, and
such Pledged Equity Interests or the part thereof to be sold shall not, for any
reason whatsoever, be effectively registered under the Securities Act, the
Collateral Agent may, in its sole and absolute discretion and to the fullest
extent permitted by applicable Law now or hereafter in effect, sell such Pledged
Equity Interests or part thereof by private sale in such manner and under such
circumstances as the Collateral Agent may deem necessary or advisable in order
that such sale may legally be effected without such registration, provided that
at least 10 days’ prior notice of the time and place of any such sale shall be
given to the relevant Grantor. Without limiting the generality of the foregoing,
in

26



--------------------------------------------------------------------------------



 



any such event the Collateral Agent, in its sole and absolute discretion,
(a) may proceed to make such private sale notwithstanding that a registration
statement for the purpose of registering such Pledged Equity Interests or part
thereof shall have been filed under such Securities Act, (b) may approach and
negotiate with a single possible purchaser to effect such sale and (c) may
restrict such sale to a purchaser who will represent and agree that such
purchaser is purchasing for its own account, for investment, and not with a view
to the distribution or sale of such Pledged Equity Interests or part thereof. In
the event of any such sale, the Collateral Agent shall incur no responsibility
or liability to any Grantor for selling all or any part of the Pledged Equity
Interests at a price which the Collateral Agent may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might be realized if the sale were deferred until the
registration as aforesaid.
7. SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY.
     7.1 Intellectual Property. Each Grantor represents and warrants that as of
the Closing Date and, thereafter, as of the most recent Reporting Date: (i) it
is the true and lawful owner of the Trademarks listed on Schedule 3.8 and that
said listed Trademarks constitute all the marks registered in the United States
Patent and Trademark Office that such Grantor now owns; (ii) it is the true and
lawful owner of all rights in the Patents listed on Schedule 3.8 and said
Patents constitute all the United States patents and applications for United
States patents that such Grantor now owns; and (iii) it is the true and lawful
owner of all rights in the Copyrights listed on Schedule 3.8 and said Copyrights
constitute all the registered United States copyrights that such Grantor now
owns. Each Grantor further warrants that it is aware of no third party claim
that any aspect of such Grantor’s present or contemplated business operations
infringes or will infringe any Trademark, Patent or Copyright in a manner that
could reasonably be expected to have a Material Adverse Effect.
     7.2 Collateral Assignments; Further Assurances. Upon request of the
Collateral Agent whenever made, any Grantor shall promptly execute and deliver
to the Collateral Agent such Collateral Assignment Agreements as the Collateral
Agent shall request in connection with such Grantor’s owned Intellectual
Property. Each Grantor agrees that it will take such action, and deliver such
documents or instruments, as the Collateral Agent shall request in connection
with the preparation, filing or registration and enforcement of any Collateral
Assignment Agreement.
     7.3 Assignments. Each Grantor hereby agrees not to divest itself of any
material right under or with respect to any Intellectual Property or Permit
material to its business other than in the ordinary course of business, or if,
in its reasonable business judgment, maintenance of such Intellectual Property
or Permit is no longer desirable in the conduct of its business or as expressly
permitted pursuant to the Credit Agreement absent prior written approval of the
Collateral Agent.
     7.4 Infringements. Each Grantor agrees, promptly upon learning thereof, to
notify the Collateral Agent in writing of the name and address of, and to
furnish such pertinent information that may be available with respect to, any
party who may be infringing or otherwise violating any of such Grantor’s rights
in and to any Intellectual Property and such infringement or other violation
could reasonably be expected to have a Material Adverse Effect (any such
Intellectual

27



--------------------------------------------------------------------------------



 



Property, “Significant Intellectual Property”), or with respect to any party
claiming that such Grantor’s use of any Significant Intellectual Property
violates any property right of that party, to the extent that such infringement
or violation could reasonably be expected to have a Material Adverse Effect.
Each Grantor further agrees, unless otherwise directed by the Collateral Agent,
diligently to prosecute any Person infringing any Significant Intellectual
Property in a manner consistent with its past practice and in the ordinary
course of business.
     7.5 Trademarks.
          (a) Preservation of Trademarks. Each Grantor agrees to use or license
the use of its owned Trademarks in interstate commerce during the time in which
this Agreement is in effect, sufficiently to preserve such Trademarks as
trademarks or service marks registered under the Laws of the United States,
provided that such Grantor shall not be obligated to preserve any Trademark in
the event such Grantor determines, in its reasonable business judgment, that the
preservation of such Trademark is no longer desirable in the conduct of its
business.
          (b) Maintenance of Registration. Each Grantor shall, at its own
expense, diligently process all documents required by the Trademark Act of 1946,
15 U.S.C. §§ 1051, et seq. to maintain trademark registrations with respect to
Trademarks owned by it the failure of which to maintain could reasonably be
expected to have a Material Adverse Effect, including but not limited to,
affidavits of use and applications for renewals of registration in the United
States Patent and Trademark Office for all of its owned Trademarks pursuant to
15 U.S.C. §§ 1058(a), 1059 and 1065, and shall pay all fees and disbursements in
connection therewith, and shall not abandon any such filing of affidavit of use
or any such application of renewal prior to the exhaustion of all administrative
and judicial remedies without prior written consent of the Collateral Agent,
which consent shall not be unreasonably withheld or delayed, except if, in such
Grantor’s reasonable business judgment, such maintenance of such Trademark is no
longer desirable in the conduct of its business.
          (c) Future Registered Trademarks. If any Trademark registration issues
hereafter to a Grantor as a result of any application now or hereafter pending
before the United States Patent and Trademark Office, then, in accordance with
Section 4.8(a), such Grantor shall deliver to the Collateral Agent an updated
Schedule 3.8, and a grant of security in such Trademark or to the Collateral
Agent, confirming the grant thereof hereunder, the form of such confirmatory
grant to be substantially the same as the form hereof.
     7.6 Patents.
          (a) Maintenance of Patents. At its own expense, each Grantor shall
make timely payment of all post-issuance fees required pursuant to 35 U.S.C. §
41 to maintain in force rights under each Patent except if, in its reasonable
judgment, such maintenance of such Patent is no longer desirable in the conduct
of its business.
          (b) Prosecution of Patent Applications. At its own expense, each
Grantor shall diligently prosecute all applications for United States patents,
and shall not abandon any such application, except in favor of a continuation
application based on such application, prior to exhaustion of all reasonable
administrative and judicial remedies, absent written consent of the

28



--------------------------------------------------------------------------------



 



Collateral Agent, which such consent shall not be unreasonably withheld or
delayed, provided that such Grantor shall not be obligated to prosecute any
application in the event such Grantor determines, in its reasonable business
judgment that the prosecuting of such application is no longer necessary or
desirable in the conduct of its business.
     7.7 Other Patents and Copyrights. If any Grantor acquires title to a United
States Patent or Copyright, or files an application for a United States Patent
or Copyright, such Grantor shall deliver to the Collateral Agent an updated
Schedule 3.8, in accordance with Section 4.8(a) and a grant of security as to
such Patent or Copyright, as the case may be, confirming the grant thereof
hereunder, the form of such confirmatory grant to be substantially the same as
the form hereof.
     7.8 Remedies Relating to Intellectual Property. If an Event of Default
shall occur and be continuing, the Collateral Agent may, by written notice to
the relevant Grantor, take any or all of the following actions: (a) declare the
entire right, title and interest of such Grantor in and to each of the owned
Copyrights, Patents and Trademarks, together with all trademark rights and
rights of protection to the same, vested, in which event such rights, title and
interest shall immediately vest, in the Collateral Agent for the benefit of the
Secured Creditors, in which case such Grantor agrees to execute an assignment in
form and substance reasonably satisfactory to the Collateral Agent, of all its
rights, title and interest in and to the Copyrights, Patents and Trademarks to
the Collateral Agent for the benefit of the Secured Creditors; (b) take and
practice or sell the Copyrights or Patents and take and use or sell the
Trademarks owned by such Grantor and the goodwill of such Grantor’s business
symbolized by the Trademarks and the right to carry on the business and use the
assets of the Grantor in connection with which the Trademarks have been used;
and (c) direct such Grantor to refrain, in which event such Grantor shall
refrain, from using the Copyrights, Patents and Trademarks owned by such Grantor
in any manner whatsoever, directly or indirectly, and, if requested by the
Collateral Agent, execute such other and further documents that the Collateral
Agent may request to further confirm the foregoing and to transfer ownership of
the Copyrights, Patents and Trademarks, and registrations, and any pending
trademark application, to the Collateral Agent for the benefit of the Secured
Creditors.
8. REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT
     8.1 Remedies Generally; Obtaining of the Collateral. Each Grantor agrees
that, if an Event of Default shall have occurred and be continuing, then and in
every such case, subject to applicable Law then in effect, the Collateral Agent,
in addition to any rights now or hereafter existing under applicable Law, shall
have all rights as a secured creditor under the UCC in all relevant
jurisdictions and may exercise any or all of the following rights (all of which
each Grantor hereby agrees is commercially reasonable to the fullest extent
permitted under applicable Law now or hereafter in effect):
          (a) personally, or by agents’ attorneys or other authorized
representatives, immediately take possession of the Collateral or any part
thereof, from such Grantor or any other Person who then has possession of any
part thereof with or without notice or process of law, and for that purpose may
enter upon such Grantor’s or such other Person’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Grantor;

29



--------------------------------------------------------------------------------



 



          (b) instruct the obligor or obligors on any Account, agreement,
instrument or other obligation (including, without limitation, Account Debtors)
constituting the Collateral to make any payment required by the terms of such
Account, agreement, instrument or other obligation directly to the Collateral
Agent and/or directly to a lockbox under the sole dominion and control of the
Collateral Agent or to the Collateral Concentration Account;
          (c) sell, assign or otherwise liquidate, or direct such Grantor to
sell, assign or otherwise liquidate, any or all of the Collateral or any part
thereof, and take possession of the proceeds of any such sale or liquidation;
          (d) issue a “notice of exclusive control” with respect to any or all
of the Controlled Deposit Accounts and issue instructions with respect thereto;
          (e) withdraw any or all monies, securities and/or instruments in the
Collateral Concentration Account or any Collateral Account for application to
the Secured Obligations in accordance with Section 8.4;
          (f) pay and discharge taxes, Liens or claims on or against any of the
Collateral;
          (g) pay, perform or satisfy, or cause to be paid, performed or
satisfied, for the benefit of any Grantor, any of the obligations, terms,
covenants, provisions or conditions to be paid, observed, performed or satisfied
by such Grantor under any contract, agreement or instrument relating to its
Collateral, all in accordance with the terms, covenants, provisions and
conditions thereof, as and to the extent that such Grantor fails or refuses to
perform or satisfy the same;
          (h) enter into any extension of, or any other agreement in any way
relating to, any of the Collateral;
          (i) make any compromise or settlement the Collateral Agent deems
desirable or necessary with respect to any of the Collateral; and/or
          (j) take possession of the Collateral or any part thereof, by
directing such Grantor or any other Person in possession thereof in writing to
deliver the same to the Collateral Agent at any place or places reasonably
designated by the Collateral Agent, in which event such Grantor shall at its own
expense:
               (i) forthwith cause the same to be moved to the place or places
so designated by the Collateral Agent and there delivered to the Collateral
Agent,
               (ii) store and keep any Collateral so delivered to the Collateral
Agent at such place or places pending further action by the Collateral Agent as
provided in Section 8.2, and
               (iii) while the Collateral shall be so stored and kept, provide
such guards and maintenance services as shall be necessary to protect the same
and to preserve and maintain them in substantially the same condition prior to
such action;

30



--------------------------------------------------------------------------------



 



it being understood that such Grantor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Grantor of said obligation.
     8.2 Disposition of the Collateral. Upon the occurrence and continuance of
an Event of Default, any Collateral repossessed by the Collateral Agent under or
pursuant to Section 8.1 and any other Collateral whether or not so repossessed
by the Collateral Agent, may be sold, assigned, leased or otherwise disposed of
under one or more contracts or as an entirety, and without the necessity of
gathering at the place of sale of the property to be sold, and in general in
such manner, at such time or times, at such place or places and on such terms as
the Collateral Agent may, in compliance with any mandatory requirements of
applicable Law, determine to be commercially reasonable. Any of the Collateral
may be sold, leased or otherwise disposed of, in the condition in which the same
existed when taken by the Collateral Agent or after any overhaul or repair which
the Collateral Agent shall determine to be commercially reasonable. Except in
the case of any Collateral that is perishable or threatens to decline speedily
in value or is a of a type customarily sold on a recognized market, (a) in the
case of any such disposition which shall be a private sale or other private
proceedings permitted by such requirements, such sale shall be made upon not
less than 10 days’ prior written notice to such Grantor specifying the time at
which such disposition is to be made and the intended sale price or other
consideration therefor, and shall be subject, for the 10 days after the giving
of such notice, to the right of the relevant Grantor or any nominee of the
relevant Grantor to acquire the Collateral involved at a price or for such other
consideration at least equal to the intended sale price or other consideration
so specified, and (b) in the case of any such disposition which shall be a
public sale permitted by such requirements, such sale shall be made upon not
less than 10 days’ prior written notice to the relevant Grantor specifying the
time and place of such sale and, in the absence of applicable requirements of
Law, shall be by public auction (which may, at the Collateral Agent’s sole
option, be subject to reserve), after publication of notice of such auction not
less than 10 days prior thereto in two newspapers in general circulation in the
city where such Collateral is located. To the extent permitted by any such
requirement of Law, the Collateral Agent on behalf of the Secured Creditors (or
certain of them) may bid for and become the purchaser (by bidding in Secured
Obligations or otherwise) of the Collateral or any item thereof, offered for
sale in accordance with this Section without accountability to the relevant
Grantor (except to the extent of surplus money received as provided in
Section 8.4). Unless so obligated under mandatory requirements of applicable
Law, the Collateral Agent shall not be required to make disposition of the
Collateral within a period of time which does not permit the giving of notice to
the relevant Grantor as hereinabove specified. The Collateral Agent need give
the relevant Grantor only such notice of disposition as the Collateral Agent
shall deem to be reasonably practicable in view of such mandatory requirements
of applicable Law.
     8.3 Waiver of Claims. Except as otherwise provided in this Agreement, EACH
GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES AND ANY SUCH RIGHT WHICH THE GRANTOR WOULD OTHERWISE HAVE UNDER

31



--------------------------------------------------------------------------------



 



THE CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR OF ANY STATE, and each
Grantor hereby further waives, to the extent permitted by Law: (i) all damages
occasioned by such taking of possession except any damages which are the direct
result of the Collateral Agent’s gross negligence or willful misconduct, as
determined by a final non-appealable judgment of a court of competent
jurisdiction; (ii) all other requirements as to the time, place and terms of
sale or other requirements with respect to the enforcement of the Collateral
Agent’s rights hereunder; and (iii) all rights of redemption, appraisement,
valuation, stay, extension or moratorium now or hereafter in force under any
applicable Law in order to prevent or delay the enforcement of this Agreement or
the absolute sale of the Collateral or any portion thereof, and each Grantor,
for itself and all who may claim under it, insofar as it or they now or
hereafter lawfully may, hereby waives the benefit of all such Laws to the
fullest extent permitted by applicable Law now or hereafter in effect. Any sale
of, or the grant of options to purchase, or any other realization upon, any
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the relevant Grantor therein and thereto, and
shall be a perpetual bar both at law and in equity against the relevant Grantor
and against any and all Persons claiming or attempting to claim the Collateral
so sold, optioned or realized upon, or any part thereof, from, through and under
the relevant Grantor.
     8.4 Application of Proceeds. All Collateral and proceeds of Collateral
obtained and realized by the Collateral Agent in connection with the enforcement
of this Agreement pursuant to this Article 8 shall be applied as set forth in
the Credit Agreement.
     8.5 Remedies Cumulative, etc. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given under this Agreement, any Designated
Hedge Agreement or the other Secured Creditor Documents or now or hereafter
existing at law or in equity, or by statute and each and every right, power and
remedy whether specifically herein given or otherwise existing may be exercised
from time to time or simultaneously and as often and in such order as may be
deemed expedient by the Collateral Agent. All such rights, powers and remedies
shall be cumulative and the exercise or the beginning of exercise of one shall
not be deemed a waiver of the right to exercise of any other or others. No delay
or omission of the Collateral Agent in the exercise of any such right, power or
remedy, or partial or single exercise thereof, and no renewal or extension of
any of the Secured Obligations, shall impair or constitute a waiver of any such
right, power or remedy or shall be construed to be a waiver of any Default or
Event of Default or an acquiescence therein. No notice to or demand on any
Grantor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
attorneys’ fees, and the amounts thereof shall be included in such judgment.
     8.6 Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Grantor, the Collateral Agent and each holder of any of the Secured Obligations

32



--------------------------------------------------------------------------------



 



shall be restored to their former positions and rights hereunder with respect to
the Collateral subject to the security interest created under this Agreement,
and all rights, remedies and powers of the Collateral Agent shall continue as if
no such proceeding had been instituted.
     8.7 Purchasers of Collateral. Upon any sale of any of the Collateral by the
Collateral Agent hereunder (whether by virtue of the power of sale herein
granted, pursuant to judicial process or otherwise), the receipt of the
Collateral Agent or the officer making the sale shall be a sufficient discharge
to the purchaser or purchasers of the Collateral so sold, and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Collateral Agent or such officer or be
answerable in any way for the misapplication or nonapplication thereof.
9. [RESERVED]
10. MISCELLANEOUS
     10.1 Notices. Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing and
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows: (a) if to the Company, as set
forth, and at its address specified, in or pursuant to the Credit Agreement;
(b) if to any Grantor, to it c/o the Company as set forth, and at its address
specified, in or pursuant to the Credit Agreement; (c) if to the Collateral
Agent, to it at the Notice Office; (d) if to any Lender or any Affiliate
thereof, as set forth, and at such Lender’s address specified, in or pursuant to
the Credit Agreement; and (e) if to any Designated Hedge Creditor, at such
address as such Designated Hedge Creditor shall have specified in writing to
each Grantor and the Collateral Agent; or in any case at such other address as
any of the Persons listed above may hereafter notify the others in writing. All
such notices and communications shall be mailed, telecopied, sent by overnight
courier or delivered, and shall be effective when received.
     10.2 Entire Agreement. This Agreement, the other Secured Creditor Documents
and any Designated Hedge Documents represent the final agreement among the
parties with respect to the subject matter hereof and thereof, supersede any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof and thereof, and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements among the parties. There
are no unwritten oral agreements among the parties.
     10.3 Obligations Absolute. The obligations of each Grantor under this
Agreement shall be absolute and unconditional and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
other than indefeasible payment in full of, and complete performance of, all of
the Secured Obligations, including, without limitation:
          (a) any renewal, extension, amendment or modification of, or addition
or supplement to or deletion from other Secured Creditor Documents or any
Designated Hedge Document, or any other instrument or agreement referred to
therein, or any assignment or transfer of any thereof;

33



--------------------------------------------------------------------------------



 



          (b) any waiver, consent, extension, indulgence or other action or
inaction under or in respect of any such agreement or instrument or this
Agreement except as expressly provided in such renewal, extension, amendment,
modification, addition, supplement, assignment or transfer;
          (c) any furnishing of any additional security to the Collateral Agent
or its assignee or any acceptance thereof or any release of any security by the
Collateral Agent or its assignee;
          (d) any limitation on any other Person’s liability or obligations
under any such instrument or agreement or any invalidity or unenforceability, in
whole or in part, of any such instrument or agreement or any term thereof;
          (e) any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to any
other Grantor or any Subsidiary of a Grantor, or any action taken with respect
to this Agreement by any trustee or receiver, or by any court, in any such
proceeding, whether or not a Grantor shall have notice or knowledge of any of
the foregoing; or
          (f) to the fullest extent permitted by applicable Law now or hereafter
in effect, any other event or circumstance which, but for this provision, might
release or discharge a guarantor or other surety from its obligations as such.
     10.4 Successors and Assigns. This Agreement shall be binding upon each
Grantor and its successors and assigns and shall inure to the benefit of the
Collateral Agent and each other Secured Creditor and their respective successors
and assigns, provided that no Grantor may transfer or assign any or all of its
rights or obligations hereunder without the written consent of the Collateral
Agent. All agreements, statements, representations and warranties made by each
Grantor herein or in any certificate or other instrument delivered by such
Grantor or on its behalf under this Agreement shall be considered to have been
relied upon by the Secured Creditors and shall survive the execution and
delivery of this Agreement, the other Secured Creditor Documents and any
Designated Hedge Document regardless of any investigation made by the Secured
Creditors on their behalf.
     10.5 Headings Descriptive. The headings of the several Sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
     10.6 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.7 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF OHIO WITHOUT REGARD TO ITS CONFLICT OF
LAWS PRINCIPLES.

34



--------------------------------------------------------------------------------



 



     10.8 Enforcement Expenses, etc. The Grantors hereby jointly and severally
agree to pay, to the extent not paid pursuant to Section 11.02 of the Credit
Agreement, all reasonable out-of-pocket costs and expenses of the Collateral
Agent and each other Secured Creditor in connection with the enforcement of this
Agreement, the preservation of the Collateral, the perfection of the Security
Interest, and any amendment, waiver or consent relating hereto (including,
without limitation, the reasonable fees and disbursements of counsel employed by
the Collateral Agent or any of the other Secured Creditors).
     10.9 Release of Portions of Collateral.
          (a) So long as no Event of Default is in existence or would exist
after the application of proceeds as provided below, the Collateral Agent shall,
at the request of a Grantor, release any or all of the Collateral of such
Grantor, provided that such release is permitted by the terms of the Credit
Agreement (it being agreed for such purposes that a release will be deemed
“permitted by the terms of the Credit Agreement” if (i) the proposed transaction
constitutes an exception contained in Section 7.02 of the Credit Agreement or
(ii) such release is permitted by and made in accordance with Section 2.20 of
the Credit Agreement) or otherwise has been approved in writing by the Required
Lenders (or, to the extent required by Section 11.11 of the Credit Agreement,
all of the Lenders, or all of the Lenders (other than any Defaulting Lender), as
applicable).
          (b) At any time that a Grantor desires that the Collateral Agent take
any action to give effect to any release of Collateral pursuant to the foregoing
Section 10.9(a), it shall deliver to the Collateral Agent a certificate signed
by a principal executive officer stating that the release of the respective
Collateral is permitted pursuant to Section 10.9(a). In the event that any part
of the Collateral is released as provided in Section 10.9(a), the Collateral
Agent, at the request and expense of the applicable Grantor, will duly release
such Collateral and assign, transfer and deliver to such Grantor (without
recourse and without any representation or warranty) such of the Collateral as
is then being (or has been) so sold and as may be in the possession of the
Collateral Agent and has not theretofore been released pursuant to this
Agreement. The Collateral Agent shall have no liability whatsoever to any
Secured Creditor as the result of any release of Collateral by it as permitted
by this Section 10.9.
     10.10 Termination. This Agreement shall terminate upon the earlier to occur
of (a) the Collateral Release Date in accordance with Section 2.20 of the Credit
Agreement, and (b) the date upon which (i) the Commitments, the Credit
Agreement, all other Loan Documents, and all Designated Hedge Documents have
been terminated, (ii) no Note or Letter of Credit is outstanding, and (iii) all
Loans and other Secured Obligations (other than unasserted indemnity
obligations), owing to the Lenders have been indefeasibly paid in full. Upon
such termination, the Collateral Agent, at the request and expense of the
Grantors, will execute and deliver to the relevant Grantor a proper instrument
or instruments (including UCC termination statements on form UCC-3)
acknowledging the satisfaction and termination of this Agreement, and will duly
assign, transfer and deliver to the relevant Grantor (without recourse and
without any representation or warranty) such of the Collateral as may be in the
possession of the Collateral Agent and as has not theretofore been sold or
otherwise applied or released pursuant to this Agreement.

35



--------------------------------------------------------------------------------



 



     10.11 Collateral Agent. The Collateral Agent will hold in accordance with
this Agreement all items of the Collateral at any time received under this
Agreement. The acceptance by the Collateral Agent of this Agreement, with all
the rights, powers, privileges and authority so created, shall not at any time
or in any event obligate the Collateral Agent to appear in or defend any action
or proceeding relating to the Collateral to which it is not a party, or to take
any action hereunder or thereunder, or to expend any money or incur any expenses
or perform or discharge any obligation, duty or liability under the Collateral.
Notwithstanding anything to the contrary contained in Section 10.17 of this
Agreement or Section 11.11 of the Credit Agreement, this Section 10.11, and the
duties and obligations of the Collateral Agent set forth in this Section 10.11,
may not be amended or modified without the consent of the Collateral Agent.
     10.12 Only Collateral Agent to Enforce on Behalf of Secured Creditors. The
Secured Creditors agree by their acceptance of the benefits hereof that this
Agreement may be enforced on their behalf only by the action of the Collateral
Agent, acting upon the instructions of the Required Lenders (or, after all
Obligations have been paid in full, instructions of the holders of at least 51%
of the outstanding Designated Hedge Obligations) and that no other Secured
Creditor shall have any right individually to seek to enforce or to enforce this
Agreement or to realize upon the security to be granted hereby, it being
understood and agreed that such rights and remedies may be exercised by the
Collateral Agent, for the benefit of the Secured Creditors, upon the terms of
this Agreement.
     10.13 Other Creditors, etc. Not Third Party Beneficiaries. No creditor of
any Grantor or any of its Affiliates, or other Person claiming by, through or
under any Grantor or any of its Affiliates, other than the Collateral Agent and
the other Secured Creditors, and their respective successors and assigns, shall
be a beneficiary or third party beneficiary of this Agreement or otherwise shall
derive any right or benefit here from.
     10.14 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, including
via facsimile transmission or other electronic transmission capable of
authentication, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same agreement.
A set of counterparts executed by all the parties hereto shall be lodged with
the Company and the Collateral Agent.
     10.15 Additional Grantors. Additional Grantors may become a party to this
Agreement by execution of a Security Agreement Joinder.
     10.16 Effectiveness. This Agreement shall be effective as to any Grantor
upon its execution and delivery to the Collateral Agent of a counterpart of this
Agreement manually executed on behalf of such Grantor, regardless of the date of
this Agreement or the date this Agreement is executed and delivered by any other
party hereto.
     10.17 Amendments and Waivers. Neither this Agreement nor any provision
hereof may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by (a) the Collateral Agent and (b) the Grantor or
Grantors with respect to which such change,

36



--------------------------------------------------------------------------------



 



waiver, modification or variance is to apply, subject to any consent required in
accordance with Section 11.11 of the Credit Agreement.
     10.18 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR
THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH GRANTOR
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.18
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     10.19 Amendment and Restatement; No Novation. The Existing Security
Agreement is hereby amended and restated in its entirety as provided herein, and
this Agreement is not intended to constitute, nor does it constitute, an
interruption, suspension of continuity, satisfaction, discharge of prior duties,
novation, or termination of the liens, security interests, indebtedness, loans,
liabilities, expenses, or obligations under the Credit Agreement or the Existing
Security Agreement. Each Grantor and the Collateral Agent acknowledge and agree
that the Existing Security Agreement has continued to secure the indebtedness,
loans, liabilities, expenses, and obligations under the Credit Agreement since
the date of execution of the Existing Security Agreement; and that this
Agreement is entitled to all rights and benefits originally pertaining to the
Existing Security Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

37



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT]
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

            GRANTORS:

AMERICAN GREETINGS CORPORATION
AGC HOLDINGS, LLC
AGC, LLC
A.G.C. INVESTMENTS, INC.
A.G. EUROPE, INC.
A.G. INDUSTRIES, INC.
AG INTERACTIVE, INC.
A.G. (UK), INC.
AGP KIDS, INC.
CARLTON CARDS RETAIL, INC.
CLOUDCO, INC.
CREATACARD, INC.
CREATACARD INTERNATIONAL LEASING INC.
CUSTOM HOLDINGS, INC.
GIBSON GREETINGS INTERNATIONAL LIMITED
JOHN SANDS (AUSTRALIA) LTD.
JOHN SANDS (N.Z.) LTD.
JOHN SANDS HOLDING CORP.
MEMPHIS PROPERTY CORPORATION
PAPYRUS-RECYCLED GREETINGS, INC.
PLUS MARK, INC.
RPG HOLDINGS, INC.
THOSE CHARACTERS FROM CLEVELAND, INC.
      By:   /s/ Gregory M. Steinberg         Name:   Gregory M. Steinberg       
Title:   Treasurer of each of the foregoing Grantors   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT]

            AGCM, INC.
MIDIRINGTONES, LLC
PHOTOWORKS, INC.
      By:   /s/ Gregory M. Steinberg         Name:   Gregory M. Steinberg       
Title:   Assistant Treasurer          COLLATERAL AGENT:

PNC BANK, NATIONAL ASSOCIATION, as Collateral Agent
      By:   /s/ Christine S. Brown         Name:   Christine S. Brown       
Title:   Senior Vice President     

 